


110 HR 3326 IH: Early Treatment for HIV Act of

U.S. House of Representatives
2007-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3326
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2007
			Mr. Engel (for
			 himself, Ms. Pelosi,
			 Ms. Ros-Lehtinen,
			 Mr. Waxman,
			 Mr. Shays,
			 Mr. Markey,
			 Mr. McCotter,
			 Mr. Towns,
			 Mrs. Bono,
			 Mr. Rush, Mr. Upton, Ms.
			 Eshoo, Mrs. Wilson of New
			 Mexico, Mr. Wynn,
			 Mr. Pickering,
			 Mr. Gene Green of Texas,
			 Mr. Fossella,
			 Ms. DeGette,
			 Mr. Ferguson,
			 Mrs. Capps,
			 Mr. Smith of New Jersey,
			 Mr. Doyle,
			 Mr. Kirk, Mr. Allen, Mr.
			 Paul, Ms. Schakowsky,
			 Mr. Fortuño,
			 Ms. Solis,
			 Mr. Walsh of New York,
			 Mr. Inslee,
			 Mr. LoBiondo,
			 Ms. Baldwin,
			 Mr. McHugh,
			 Ms. Hooley,
			 Mr. Saxton,
			 Mr. Matheson,
			 Mr. Frelinghuysen,
			 Mr. Weiner,
			 Mr. Weller of Illinois,
			 Mr. Rangel,
			 Mr. Castle,
			 Mr. Clyburn,
			 Mr. Dent, Mr. Emanuel, Mr.
			 Porter, Mr. McDermott,
			 Mr. Sessions,
			 Mr. Hinchey,
			 Mr. Lincoln Diaz-Balart of Florida,
			 Mr. Langevin,
			 Mr. Mario Diaz-Balart of Florida,
			 Mr. King of New York,
			 Mr. Ramstad, and
			 Ms. Lee) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend title XIX of the Social Security Act to permit
		  States the option to provide Medicaid coverage for low-income individuals
		  infected with HIV.
	
	
		1.Short titleThis Act may be cited as the
			 Early Treatment for HIV Act of
			 2007.
		2.Optional medicaid
			 coverage of low-income HIV-infected individuals
			(a)In
			 GeneralSection 1902 of the Social Security Act (42 U.S.C. 1396a)
			 is amended—
				(1)in
			 subsection (a)(10)(A)(ii)—
					(A)by striking
			 or at the end of subclause (XVIII);
					(B)by adding
			 or at the end of subclause (XIX); and
					(C)by adding at the
			 end the following:
						
							(XX)who are described
				in subsection (dd) (relating to HIV-infected
				individuals);
							;
				and
					(2)by adding at the
			 end the following:
					
						(dd)HIVinfected
				individuals described in this subsection are individuals not described in
				subsection (a)(10)(A)(i)—
							(1)who have HIV
				infection;
							(2)whose income (as
				determined under the State plan under this title with respect to disabled
				individuals) does not exceed the maximum amount of income a disabled individual
				described in subsection (a)(10)(A)(i) may have and obtain medical assistance
				under the plan; and
							(3)whose resources
				(as determined under the State plan under this title with respect to disabled
				individuals) do not exceed the maximum amount of resources a disabled
				individual described in subsection (a)(10)(A)(i) may have and obtain medical
				assistance under the
				plan.
							.
				(b)Enhanced
			 MatchThe first sentence of section 1905(b) of the Social
			 Security Act (42 U.S.C. 1396d(b)) is amended by striking section
			 1902(a)(10)(A)(ii)(XVIII) and inserting subclause (XVIII) or
			 (XX) of section 1902(a)(10)(A)(ii).
			(c)Conforming
			 AmendmentsSection 1905(a) of the Social Security Act (42 U.S.C.
			 1396d(a)) is amended in the matter preceding paragraph (1)—
				(1)by striking
			 or at the end of clause (xii);
				(2)by adding
			 or at the end of clause (xiii); and
				(3)by inserting after
			 clause (xiii) the following:
					
						(xiv)individuals
				described in section
				1902(dd);
						.
				(d)Exemption From
			 Funding Limitation for TerritoriesSection 1108(g) of the Social
			 Security Act (42 U.S.C. 1308(g)) is amended by adding at the end the
			 following:
				
					(3)Disregarding
				medical assistance for optional low-income HIV-infected
				individualsThe limitations under subsection (f) and the previous
				provisions of this subsection shall not apply to amounts expended for medical
				assistance for individuals described in section 1902(dd) who are only eligible
				for such assistance on the basis of section
				1902(a)(10)(A)(ii)(XX).
					.
			(e)Effective
			 DateThe amendments made by this section shall apply to calendar
			 quarters beginning on or after the date of the enactment of this Act, without
			 regard to whether or not final regulations to carry out such amendments have
			 been promulgated by such date.
			
